Citation Nr: 0529620	
Decision Date: 11/04/05    Archive Date: 11/14/05

DOCKET NO.  03-34 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a lumbar spine 
disability.

2.  Entitlement to service connection for degenerative disc 
disease and degenerative joint disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his son




ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
November 1945.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2002 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).

In October 2005, the Board granted the veteran's motion to 
advance this case on the docket due to the veteran's advanced 
age.  38 C.F.R. § 20.900(c)(2005).

The issue of entitlement to service connection for 
degenerative disc disease and degenerative joint disease of 
the lumbar spine will be addressed in the REMAND portion of 
this document.


FINDINGS OF FACT

1.  In a May 1973 Board decision, entitlement to service 
connection for a back disorder was denied; the veteran was 
notified of the decision that month.  

2.  Evidence associated with the record since the May 1973 
Board decision is new and material and raises a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for degenerative disc disease and 
degenerative joint disease of the lumbar spine.




CONCLUSIONS OF LAW

1.  The May 1973 Board decision that denied entitlement to 
service connection for a back disorder is final.  38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. § 20.1100 (2005).

2.  Evidence received since the May 1973 Board decision is 
new and material, and the veteran's claim of entitlement to 
service connection for degenerative disc disease and 
degenerative joint disease of the lumbar spine is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service.  See 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2005).  "Generally, to 
prove service connection, a claimant must submit (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury."  See Pond v. West, 12 Vet. 
App. 341, 346 (1999).  Alternatively, under 38 C.F.R. 
§ 3.303(b), service connection may be awarded for a 
"chronic" condition when:  (1) a chronic disease manifests 
and is identified as such in service (or within the 
presumption period under 38 C.F.R. § 3.307) and the veteran 
now has the same condition; or (2) a disease manifests during 
service (or during the presumptive period), but is not 
identified until later, and there is a showing of continuity 
of related symptomatology after discharge, and medical 
evidence relates that symptomatology to the present 
condition.  Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

In a May 1973 decision, the Board denied the veteran's claim 
of entitlement to service connection for a back disorder.  At 
that time, the Board informed the veteran that his claim was 
denied.  That decision by the Board is final.  38 U.S.C.A. § 
7104 (West 2002); 38 C.F.R. § 20.1100 (2005).  The veteran 
now seeks to reopen his claim of entitlement to service 
connection for degenerative disc disease and degenerative 
joint disease of the lumbar spine.  The law and regulations 
allow for reopening a claim, even when finality has attached, 
if new and material evidence has been submitted.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2005).  New 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2005).

The Board has reviewed all of the additional evidence 
received since the May 1973 Board decision by the RO and 
concludes that there is evidence both new and material as it 
relates to the issue of entitlement to service connection for 
degenerative joint disease and degenerative disc disease of 
the lumbar spine, and, therefore, the claim is reopened.

VA records dated in October 1977 and November 2000 are 
clearly "new" evidence, because they were not before the 
Board at the time of its May 1973 decision.  The Board also 
finds the evidence to be material because it relates to an 
unestablished fact necessary to substantiate the claim-
whether the veteran has a current disability of the lumbar 
spine.  The veteran's claim of entitlement to service 
connection was denied in May 1973 because the record before 
the Board showed no evidence of a current disability of the 
lumbar spine.  The new evidence shows that the veteran has 
current lumbar spine disabilities, specifically degenerative 
joint disease and degenerative disc disease of the lumbar 
spine.

Accordingly, without considering whether the evidence will 
change the outcome of the claim and presuming its 
credibility, the Board concludes that new and material 
evidence sufficient to reopen the claim for service 
connection for degenerative joint disease and degenerative 
disc disease of the lumbar spine has been received.  Thus, 
the Board reopens the claim for service connection for 
degenerative joint disease and degenerative disc disease of 
the lumbar spine and will remand the claim for additional 
development noted below.


ORDER

New and material evidence has been received and the veteran's 
claim for service connection for degenerative joint disease 
and degenerative disc disease of the lumbar spine is 
reopened, and, to this extent, the appeal is granted.


REMAND

The issue of entitlement to service connection for 
degenerative joint disease and degenerative disc disease of 
the lumbar spine is not ready for appellate review.  The 
veteran has repeatedly reported that he has received 
treatment at VA medical facilities in Memphis, Tennessee, 
since his separation from service in November 1945.  Although 
some records have been obtained, it is clear from a review of 
the veteran's claim file that the records are incomplete.  VA 
records are considered part of the record on appeal since 
they are within VA's constructive possession, and these 
records must be considered in deciding the veteran's claim.  
See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Current 
and complete records of VA treatment of the veteran should be 
obtained.

Additionally, the record shows that the veteran receives 
disability benefits from the Social Security Administration 
(SSA).  All records considered by that agency in deciding the 
veteran's claim, including a copy of any decision, should be 
obtained.  See Martin v. Brown, 4 Vet. App. 136 (1993) (not 
only must the final Social Security Administration decision 
be obtained, but all records upon which that decision was 
based must be obtained as well).

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the veteran if further action is required on his part.

1.  Obtain VA records of treatment of the 
veteran in Memphis, Tennessee, from 
November 1945 to the present.  Request 
all records maintained, to include those 
maintained in paper form and those 
maintained electronically (e.g., in 
computer files) or on microfiche.  
Associate all records and responses with 
the claims file.  The veteran has 
specifically indicated that he has 
received treatment for his lumbar spine 
since 1945.

2.  Obtain the Social Security 
Administration (SSA) records pertinent to 
the veteran's claim for Social Security 
disability benefits including a copy of 
any decision and copies of the medical 
records relied upon concerning that 
claim.  (The veteran has been receiving 
disability benefits since at least May 
1972).

3.  Provide a VA spine examination by a 
VA physician to the veteran to determine 
whether the veteran's current 
degenerative joint disease and/or 
degenerative disc disease of the lumbar 
spine is related to his military service.  
The claims folder should be made 
available to the examiner for review 
before the examination.  (The veteran's 
service medical records are contained in 
a brown envelope within the veteran's 
claims folder.)  The examiner must verify 
in the examination report that the claims 
folder has been reviewed.

The examiner must express an opinion as 
to whether the veteran's current 
degenerative joint disease and/or 
degenerative disc disease of the lumbar 
spine is "due to," "more likely than 
not due to" (likelihood greater than 
50%), "at least as likely as not due 
to" (50% likelihood), "less likely than 
not due to" (less than 50% likelihood), 
or "not due to" the veteran's military 
service or to any disease or injury 
incurred during his military service.

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

4.  After the development requested above 
has been completed to the extent 
possible, review the record again.  If 
the benefit sought on appeal remains 
denied, furnish a supplemental statement 
of the case to the veteran and his 
representative and give them the 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that 
are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).


______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


